Citation Nr: 1521410	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  07-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

This case was previously before the Board in September 2010, at which time the Board reopened the claim and remanded it for further development, including specifically so that the Veteran could be afforded a VA foot examination.  The claim was subsequently remanded by the Board on three additional occasions, in October 2012, September 2013, and May 2014, to obtain clarifying medical opinions and additional outstanding medical evidence.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current left foot callous was incurred in service


CONCLUSION OF LAW

The criteria for service connection for a left foot callous have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.  

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

The Veteran asserts that he has a left foot disability manifested by pain on prolonged standing and walking as a result of an in service foot injury from stepping on a sea urchin while stationed in Spain in 1968 or 1969.  See, e.g., May 1975 and December 2010 VA Examination Reports (chronicling the Veteran's reports of his initial injury and subsequent symptoms).  He maintains that he initially sought treatment for this injury during his active service.  See, e.g., July 1999 Report of Contact; May 2005 Statement in Support of Claim.  Additionally, he reports that, although he did not immediately seek treatment following his active service, his condition continued to deteriorate until he eventually began medical treatment, which has continued to the present through both private and VA medical providers.  See id.  See also September 1979 Statement in Support of Claim (reporting that he did not seek treatment immediately following his active service but treated his foot pain through over-the-counter medications); April 1979 Letter from his Podiatrist, Dr. J.S.K. (noting that the Veteran had been a patient for "the last few months"); August 2014 VA Examination Addendum Opinion (noting that the first evidence of treatment for a foot condition was in 1979).

Initially, the Board notes that the Veteran's service treatment records are not available for review, as they were lost as a result of a fire at the National Personnel Records Center (NPRC) in 1973.  See, e.g., January 2006 NPRC Letter.  Where, as here, service medical records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment. Washington v. Nicholson, 19 Vet. App. 362 (2005); Grottveit v. Brown, 5 Vet. App. 91 (1993) (holding that a lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature).  Additionally, the Board finds his statements as concerning the in-service injury, symptoms of pain in service, reports to medical due to such symptoms, and continuous symptoms since separation to be credible, especially as his reports are supported by sworn statements submitted by a fellow service member.  See September 1975 and July 1999 Statements of R.D.S., Jr. (attesting to the Veteran's in-service injury, treatment, and reports of continuing pain during the remainder of his active service).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington, 19 Vet. App. 362; Young v. McDonald, 766 F.3d 1348, 1353-55 (Fed. Cir. 2014).

Furthermore, the Veteran's assertions concerning a relationship between his left foot disability and his active service are supported by the medical opinion of his former private treating podiatrist, Dr. J.S.K.  In an April 1979 letter, Dr. J.S.K. opined that, based on the Veteran's reported history, the observable left foot symptomatology, and his treatment of the Veteran over a period of several months, the Veteran's left foot condition was related to his active service.  In particular, Dr. J.S.K. stated that the in-service sea urchin injury resulted in scar tissue and additional complications manifesting in significant foot pain and limitation of function.  See also June 1999 VA Progress Note (noting that the Veteran had a past medical history of stepping on a sea urchin in 1970 in Spain, with treatment by a corpsman and diagnosing a left foot callous at the ball of the foot with no foreign bodies); November 2005 VA Primary Care Physician Note (reflecting the Veteran's report that he stepped on a sea urchin during service subsequently developed a painful callous in that area)

The Veteran has been afforded multiple VA examinations and addendum opinions since his separation from service.  Specifically, a May 1975 VA examination report notes the Veteran's report that he injured his left foot when he stepped on a sea urchin in about 1969.  The Veteran stated that he had swelling on the plantar surface, which subsided, and that he subsequently developed callouses on the left foot which persisted for the past four to five years.  The Veteran additionally reported pain in the left foot on prolonged standing or walking.  The examiner found a moderately tender left foot callous under the head of the first metatarsal, and a nontender callous under the head of the fifth metatarsal.  The diagnosis was calluses of the left foot with no residuals of a sea urchin sting of the foot.

On VA foot examination in December 2010, the Veteran again reported the in-service sea urchin injury and subsequent, continued left foot pain.  The VA examiner diagnosed a callous formation on the first metatarsal head of the Veteran's left foot.  The examiner concluded that it was "more likely than not [that] the callus formation present on the left foot is related to the [Veteran's] flat feet."  Furthermore, the examiner found that "[i]t would be speculation to state that the Veteran's current foot diagnosis is related to stepping on a sea urchin."  See also September 2013 VA Addendum Opinion (authored by the December 2010 VA examiner) (reiterating the December 2010 conclusions and further noting that "[c]alluses are also formed from the abnormal gait and ill-fitting shoes").

On re-examination in November 2012, the VA examiner noted the Veteran's history of stepping on a sea urchin during his active service.  The examiner diagnosed a left foot heel spur and left foot callous.  The examiner concluded that "any relationship of his current [left foot] condition to his sea urchin puncture in service is purely speculative."  In a November 2013 addendum opinion, the November 2012 VA examiner clarified that "due to length of time and lack of nexus, any relationship of his current left foot condition to his service injury cannot be resolved without resorting to speculation."  

In June 2014, the Veteran was afforded yet another VA examination by the same examiner who performed the December 2010 examination.  After noting the Veteran's reported history regarding his in-service sea urchin injury and his current complaints of "stinging sharp pain" on prolonged standing, the VA examiner identified a callous formation on the first metatarsal head of the Veteran's left foot.  As to nexus, the examiner reiterated verbatim the November 2013 addendum opinion that "due to length of time and lack of nexus, any relationship of his current left foot condition to his service injury cannot be resolved without resorting to speculation."  In an August 2014 addendum, the VA examiner clarified that the Veteran "does not have a diagnosis that can be related to stepping on a sea urchin." The examiner further stated that "[t]he lack of treatment, continuity of care, and potential other causes for this callus is the reason an opinion [as to the potential relationship between his current foot disorder and his in-service injury] cannot be offered without resorting to mere speculation."

The VA examination reports of record are inadequate to decide the claim.  In this regard, as previously noted, the December 2010 and November 2012 examination reports, along with the September 2013 and November 2013 addendum opinions, were determined by the Board to be insufficient, resulting in the prior September 2013 and May 2014 remands.  Specifically, the examiners failed to provide adequate rationale to support their findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its "factually accurate, fully articulated, sound reasoning for the conclusion"); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).

Additionally, the July 2014 VA examiner based the negative etiological opinion adduced in the August 2014 addendum primarily upon the absence of medical evidence of complaints of or treatment for foot problems during and immediately following active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  Moreover, the VA examiner's opinion is internally inconsistent, as he stated first that there is no diagnosis that can be related to the Veteran's claimed in-service injury, and then that an opinion as to the relationship between the Veteran's in-service injury and his current left foot callous "cannot be offered without resorting to mere speculation."  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Furthermore, none of the opinions of record adequately consider the Veteran's assertions with regard to experiencing continuing left foot symptoms during and since his active service, which, as noted, the Board finds competent and credible.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) (2014).  See also Buchanan, 451 F.3d at 1337; Young, 766 F.3d at 1353-55.  Therefore, the VA opinions do not form a sufficient foundation upon which to base a denial of entitlement to service connection.

Accordingly, based on the Veteran's competent and credible report of an in-service injury and continuing symptoms during and since his active service, because there is medical evidence of record linking the Veteran's foot pathology to his in-service injury, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's left foot callous.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left foot callous is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, service connection is warranted for a left foot callous.


ORDER

Service connection for a left foot callous is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


